PER CURIAM.

ORDER

Upon review of Richard Fuselier’s recently docketed notice of appeal, we consider whether this appeal should be transferred to the United States Court of Appeals for the Ninth Circuit.
Fuselier filed a petition for writ of habeas corpus. The United States District Court for the District of Oregon issued an order indicating that it lacked jurisdiction and subsequently dismissed Fuselier’s complaint.
This court’s jurisdiction over appeals of district court decisions is limited primarily *983to cases involving patents and suits against the United States not exceeding $10,000. See 28 U.S.C. § 1295(a)(1), (2). This court lacks jurisdiction over a habeas corpus action.
Accordingly,
IT IS ORDERED THAT:
This case is transferred to the United States Court of Appeals for the Ninth Circuit pursuant to 28 U.S.C. § 1631.